DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 4, 6, 11-16, 19-21, 23-26, 28-30 in the reply filed on 01/27/2021 is acknowledged.  The traversal is on the ground(s) that both species are related to TSSF associated with sleep motion.  This is not found persuasive because each species involves respective embodiments of processing implementations, which require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14-16, 20-21, 25-26, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 1, Liu teach a system for monitoring a sleep motion of a user in a venue, comprising: 
at least one sensor (WiFi device of Fig. 2) in the venue, wherein the at least one sensor comprises a wireless non-contact sensor having no physical contact with the user (Fig. 10a, no physical contact with user); 
a processor (inherent in the system of page 269 section 3.3) communicatively coupled to the at least one sensor; 
a memory (inherent in the system of page 269 section 3.3) communicatively coupled to the processor; and 
a set of instructions stored in the memory which, when executed by the processor (inherent in the system of page 269 section 3.3), causes the processor to perform: 
obtaining, based on the at least one sensor, a plurality of time series of sensing features (TSSF) associated with the sleep motion of the user in the venue (pages 267-268 section 1), wherein at least one TSSF of the plurality of TSSF is obtained by: 
communicating, based on the wireless non-contact sensor, a wireless signal in a wireless multipath channel of the venue (page 270 section 4.2), 
extracting a time series of channel information (TSCI) of the wireless multipath channel of the venue from the wireless signal, and obtaining the at least one TSSF based on the TSCI; and monitoring the sleep motion of the user jointly based on the plurality of TSSF (pages 269-271 sections 3.3-4.3).


To claim 2, Liu teach claim 1.
Liu teach wherein: monitoring the sleep motion comprises monitoring at least one of the following of the user: sleep timings, sleep durations, sleep stages, sleep states, sleep quality, sleep apnea, sleep problems, or sleep disorders; 	each of the sleep timings, sleep stages and sleep states is related to at least one of: awake, asleep, light sleep, deep sleep, rapid-eye-movement (REM) or non-REM (NREM) (pages 270-273 section 4.3-6.2).

To claim 3, Liu teach claim 1.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing, based on the plurality of TSSF, at least one of: a time series of sleep states, a time series of sleep stages, or a time series of sleep sub-stages (pages 267-268 section 1).

To claim 4, Liu teach claim 1.
Liu teach wherein the plurality of TSSF comprises: a first TSSF comprising motion features associated with an intensity of the sleep motion (heartbeat or breathing) of the user; a second TSSF comprising periodicity features associated with a periodicity of the sleep motion of the user (pages 270-272 section 4.3-5, identify breathing cycle and estimate heart rate).

To claim 12, Liu teach claim 11.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing at least one detrended statistics based on the time series of 

To claim 14, Liu teach claim 12
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: recognizing jointly the sleep stage as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, the sleep problem, the sleep condition, or the sleep behavior, when a sleep state of the user is recognized as ASLEEP (page 267 section 1, enable sleep apnea diagnosis).

To claim 15, Liu teach claim 12.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at least one of: a sleep quality score, a sleep quantity score, a timing, a duration, or a linear combination of ASLEEP periods with positive coefficients and AWAKE periods with negative coefficients (pages 270-273 section 4.3-6.2).



To claim 16, Liu teach a system for monitoring a sleep motion of a user in a venue, comprising: 
at least one sensor in the venue, wherein the at least one sensor comprises a non-contact sensor having no physical contact with the user; a processor communicatively coupled to the at least one sensor; a memory communicatively coupled to the processor; and a set of instructions stored in the memory which, when executed by the processor, causes the processor to perform: obtaining, based on the at least one sensor, a plurality of time series of sensing features (TSSF) associated with the sleep motion of the user in the venue, wherein: the plurality of TSSF comprises a first TSSF and a second TSSF, the first TSSF comprises motion features associated with an intensity of the sleep motion of the user, the second TSSF comprises periodicity features associated with a periodicity of the sleep motion of the user, both the first TSSF and the second TSSF are obtained based on the non-contact sensor; and monitoring the sleep motion of the user jointly based on the plurality of TSSF (as explained in responses to claims 1 and 4 above).


To claim 20, Liu teach claim 16.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: monitoring the sleep motion of the user jointly by computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at 



To claim 21, Liu teach a method of a sleep monitoring system, comprising: 
obtaining, based on at least one sensor in a venue, a plurality of time series of sensing features (TSSF) associated with a sleep motion of a user in the venue, wherein: the plurality of TSSF comprises a first TSSF and a second TSSF, the first TSSF comprises motion features associated with an intensity of the sleep motion of the user, the second TSSF comprises periodicity features associated with a periodicity of the sleep motion of the user; communicating, based on a non-contact sensor having no physical contact with the user, a wireless signal in a wireless multipath channel of the venue; extracting a time series of channel information (TSCI) of the wireless multipath channel of the venue from the wireless signal; obtaining, based on the TSCI, at least one of the first TSSF or the second TSSF; and monitoring the sleep motion of the user jointly based on the plurality of TSSF (as explained in responses to claims 1 and 4 above).


To claim 25, Liu teach claim 21.
Liu teach further comprising: monitoring the sleep motion of the user jointly by computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics 



To claim 26, Liu teach a server device of a sleep monitoring system, comprising: 
a processor communicatively coupled to at least one sensor in a venue; a memory communicatively coupled to the processor; and a set of instructions stored in the memory which, when executed by the processor, causes the processor to perform: obtaining a plurality of time series of sensing features (TSSF) associated with a sleep motion of a user in the venue, wherein: each of the plurality of TSSF is associated with a respective sensor of the at least one sensor, the plurality of TSSF comprises a first TSSF and a second TSSF, the first TSSF comprises motion features associated with an intensity of the sleep motion of the user, the second TSSF comprises periodicity features associated with a periodicity of the sleep motion of the user, at least one of the first TSSF or the second TSSF is obtained based on a time series of channel information (TSCI) of a wireless multipath channel of the venue, the TSCI is extracted from a wireless signal communicated in the wireless multipath channel of the venue by one of the at least one sensor in the venue; and monitoring the sleep motion of the user jointly based on the plurality of TSSF (as explained in responses to claims 1 and 4 above).


To claim 30, Liu teach claim 26.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 19, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 6, Liu teach claim 4.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing each periodicity feature of the second TSSF based on at least one of the following of channel information (CI) of the TSCI in a sliding time window: an autocorrelation function (ACF), a frequency spectrum, or a frequency transform (page 270 section 4.1, data calibration, page 271 section 4.4), wherein: each periodicity feature is set to a default value when the periodicity is not detected in the sleep motion of the user (despite lack of Official Notice is taken), each periodicity feature comprises at least one of: a frequency, a phase, a rate, a frequency index, a time period, or a time index (pages 270-271 section 4.3).

To claim 11, Liu teach claim 4.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a time series of trend function of the second TSSF by lowpass filtering the second TSSF (despite lack of description of lowpass filtering, Liu does teach band-pass filtering in page 268 section I, page 272 section 5, and lowpass filter utilization is a signal processing step is well-known in the art, which would have been obvious to one of ordinary skill in the art to recognize and incorporate for particular filtering application by design preference, hence Official Notice is taken); computing a time series of detrended function of the second TSSF by subtracting the time series of trend function from the second TSSF (page 270 section 4.1, data calibration); and monitoring the sleep motion of the user by computing a sleep stage of the user jointly based on at least one of: the time series of detrended function of the second TSSF, or the first TSSF (pages 269-272 sections 3.3-6.1, filtering out noise, interference, and fakes).

To claim 19, Liu teach claim 16.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a time series of trend function of the second TSSF by lowpass 

To claim 23, Liu teach claim 21.
Liu teach further comprising: computing a time series of trend function of the second TSSF by lowpass filtering the second TSSF; computing a time series of detrended function of the second TSSF by subtracting the time series of trend function from the second TSSF; computing at least one detrended statistics based on the time series of detrended function of the second TSSF in a respective sliding time window, wherein the at least one detrended statistics comprises: a mean, a weighted mean, a variance, or a deviation; and monitoring the sleep motion of the user jointly by recognizing jointly a sleep stage of the user as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, a sleep problem, a sleep condition, or a sleep behavior, based on the at least one detrended statistics (as explained in responses to claims 11-12 above).

To claim 28, Liu teach claim 26.
.





Claims 13, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”) in view of Low et al. (US2007/0016095).
To claim 13, Liu teach claim 1.
But, Liu do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: applying machine learning to learn a sleep classifier based on the plurality of TSSF, wherein the machine learning comprises at least one of 
However, Liu teach breathing rate, heart rate and statistics of sleep events are important indicators for evaluating one’s sleep quality, stress level and various health conditions, which can be track with traditional dedicated sensor, wearable sensor, touch-free senor or RF signal (page 268, section 2).
	Low teach a sleep monitoring system collecting sleep related data through traditional dedicated sensor, and analyzing said collected sleep related data to further provide analytic on sleep (abstract, paragraph 0006), wherein machine learning is applied in classifying sleep stages (paragraphs 0081-0082, 0101, 0117, 0148, 0164, 0191, 0195), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Liu, in order to further sleep analysis on collected data.

To claim 24, Liu teach claim 23.
But, Liu do not expressly disclose further comprising: applying machine learning to learn a sleep classifier; and monitoring the sleep motion of the user jointly by recognizing jointly the sleep stage based on the sleep classifier, when a sleep state is recognized as ASLEEP.
	Low teach a sleep monitoring system collecting sleep related data through traditional dedicated sensor, and analyzing said collected sleep related data to further provide analytic on 

To claim 29, Liu teach claim 28.
Liu and Low teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: applying machine learning to learn a sleep classifier; and monitoring the sleep motion of the user jointly by recognizing jointly the sleep stage based on the sleep classifier, when a sleep state is recognized as ASLEEP (as explained in response to claim 24 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 29, 2021